   R.A.M.   (g.   Ris eAbo te M Tnt · Mar 8                                      v
   #n ati               , arigl t




Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 1 of 51 Pageid#:
                                   1033
           R.A.M. @RiseAboveMvmt · Feb 5                                          v
           When the squads not out smashing commies .... =nationalis =lifestyle




                                   ~ Government
                                         Exhibit    ¢>0




Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 2 of 51 Pageid#:
                                   1034
Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 3 of 51 Pageid#:
                                   1035
Exhbit 4A
                                                                                                                   2017-03-
                                                                     Was great meeting you today plz send any good 25T20:22:38-
48          Ben Torrance     Incoming   Read   3104155596   In box   photos or footage you got                     07 :00
                                                                                                                      2017-03-
                                                                                                                      25T20:22:52-
49          Ben Torrance     Incoming   Read   3104155596   In box   Also hit us up if you want train on weekends     07 :00
                                                                                                                      2017-03-
                                                                                                                      25T21 :32:45-
so          Ben Torrance     Incoming   Read   3104155596   In box   Front page of the stormer we did It fam          07 :00

                                                                     Celebrity status man, well done. Great meeting
                                                                     you guys. Definitely interested in traini ng, some 2017-03-
                                                                     other guys on our end would like to as well.       25T21:38:03-
51          Ben Torrance     Outgoing   Sent   3104155596   Sent     Send us t he details whenever you're up for it.    07:00




                                                                                                                                       ~overnment
                                                                                                                                       ~          Exhibit
                                                                                                                                       .......
                                                                                                                                       F            4A       .-r
                                                                                                                                       It        >Jl I?ft c I 1<)
                           Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 4 of 51 Pageid#:
                                                              1036
Exhibit 48
                                                                                                                     2017-04-
                                                                  So great to see you in the video just before       16T21:24:09-
789          Rhys Big     Incoming   Read   7609926749   In box   Damigo wrecks that thot.                           07 :00

                                                                  Hell yeah man. I was about to jump into that
                                                                  but our guys were just wrecking them, like not 2017-04-
                                                                  even any room to get a hit in. I was like alrite, u 16T22:05 :01-
790          Rhys Big     Outgoing   Sent   7609926749   Sent     guys got it handled then lol                        07:00




                                                                                                                                  Gov•rnmen
                                                                                                                           <:)"     Exhibit


                   Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 5 of 51 Pageid#:
                                                      1037
Exhibit 4C


                                                                 Nah man, I've been dealing with my hand all
                                                                 day. Just found a video on that site where you
                                                                 can see me breaking it on a guys head lol. I'll   2017-04-
                                                                 check with Rob and see where he's at though,      16T23:02 :12-
811          Rhys Big     Outgoing   Sent   7609926749   Sent    and if he's found what he needs yet               07 :00

                                                                 I've been looking at videos. There's a grey-      2017-04-
                                                                 shirted storm trooper at the fucking front every, 16T23:03 :52-
812          Rhys Big     Incoming   Read   7609926749   lnbox   single, time. You guys were lions.                07 :00
                                                                                                                   2017-04-
                                                                                                                   16T23:07:00-
813          Rhys Big     Outgoing   Sent   7609926749   Sent    Total aryan victory++++                           07 :00




                                                                                                                                        Gov•rnm•nt~'
                                                                                                                                   ~      Exhibit   \)
                                                                                                                                   £-               «>-
                                                                                                                                                    \Q
                        Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 6 of 51 Pageid#:
                                                           1038
Exhibit 40

                                                                      I                                  2017-07-
                                                                                                         03T13 :21:43-
2913         Ben Torrance     Incoming   Read   3104155596   In box   You gonna go to the book burning   07 :00
                                                                                                         2017-07-
                                                                                                         03T13 :22:13-
2914         Ben Torrance     Outgoing   Sent   3104155596   Sent     Yea h, you?                        07:00
                                                                                                         2017-07-
                                                                                                         03T13:22:33-
2915         Ben Torrance     Incoming   Read   3104155596   In box   Yes sir                            07:00




                                                                                                                                Go v•rnmen
                                                                                                                           ~ Exhibit
                                                                                                                         ~
                                                                                                                         .........


                            Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 7 of 51 Pageid#:
                                                               1039
Exhibit 4E
                                                                                                                        2017-07-
                                                                                                                        09T21:36:18-
2986         Eric Big     Incoming   Read   3102211528   In box       Yeah what happened                                07:00


                                                                      We crashed a (((white privilege))) seminar in
                                                                      Santa Monica, triggered the fuck out of all the   2017-07-
                                                                      Jews and blacks there. Check red elephants for    09T21:40:12-
2987         Eric Big     Outgoing   Sent   3102211528   Sent         the footage                                       07:00
                                                                                                                        2017-07-
                                                                                                                        09T21:40:44-
2988         Eric Big     Incoming   Read   3102211528   In box       That's awesome I will                             07:00
                                                                  I
                                                                                                                        2017-07-
                                                                                                                        09T21 :41:52-
2989         Eric Big     Incoming   Read   3102211528   In box       Who all went?                                     07:00
                                                                                                                        2017-07-
                                                                                                                        09T21 :48:46-
2997         Eric Big     Outgoing   Sent   3102211528   Sent         It was just Ben, Tom, and me                      07 :00




                                                                                                                                        .\ '
                        Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 8 of 51 Pageid#:
                                                           1040
Exhibit 4F

                                                                      I                                                  2017-08-
                                                                                                                         09T11:30:33-
3442         Ben Torrance     Incoming   Read   3104155596   In box   Rick flair will be staying with us                 07:00
                                                                                                                         2017-08-
                                                                      Nice, don't know that I got t o ta lk t o him at   09T11:39:06-
3443         Ben Torrance     Outgoing   Sent   3104155596   Sent     Berkeley                                           07:00
                                                                                                                         2017-08-
                                                                                                                         09T11 :58:45-
3444         Ben Torrance     Incoming   Read   3104155596   In box   Excellent fighter. Stoked to have him with us      07 :00




                                                                                                                                         <:s-Government~
                                                                                                                                         ..::::.. Exhibit   ~
                                                                                                                                           cr--             &...
                                                                                                                                         ~        f1:F
                                                                                                                                         ~\ ' A[' (
                                                                                                                                                            .-:
                                                                                                                                                            ~
                                                                                                                                             JL1J
                            Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 9 of 51 Pageid#:
                                                               1041
Exhibit 4G
                                                                                                                     2017 -08-
                                                                    Hey I remember u said get 10 torches, let me     10T22:47:51-
3476         Ben Torrance   Outgoing   Sent   3104155596   Sent     know how many helmets again before u leave       07 :00
                                                                                                                     2017-08-
                                                                                                                     10T22 :59 :03-
3477         Ben Torrance   Incoming   Read   3104155596   In box   Will get you a number in the am                  07 :00
                                                                    Get one for our our gays in ram and 1 for Rick   2017-08-
                                                                    flair. Ask the BeachGoys about if they want      11TOS :52 :23-
3478         Ben Torrance   Incoming   Read   3104155596   In box   them                                             07:00
                                                                                                                     2017-08-
                                                                    Me and Tim are on the flight. Make sure to not   11TOS :S2 :53-
3479         Ben Torrance   Incoming   Read   3104155596   In box   use your card. Hit the ATM and use cash          07:00




                        Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 10 of 51 Pageid#:
                                                            1042
Exhibit 4H
                                                                   Jews trying to make trump do another       2017-08-
                                                                   statement about this weekend an official   14T08:07:23-
3565         Ben Torrance   Incoming   Read   3104155596   lnbox   condemn us                                 07 :00
                                                                                                              2017-08-
                                                                                                              14T08:48:26-
3566         Ben Torrance   Incoming   Read   3104155596   lnbox   And so it begins                           07:00




                        Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 11 of 51 Pageid#:
                                                            1043
Exhibit 41

                                                                    I                                                     2017-08-
                                                                                                                          16T02:50:39-
3580         Ben Torrance   Incoming   Read   3104155596   In box   My bad bruh is that when you hurt yer toe?            07:00
                                                                    Yeah I think so, didn't even see my foot on the
                                                                    left side of that pic at first. And lol @ u choking
                                                                    a bitch in the 2nd one ++++Where'd you                2017-08-
                                                                    find these? Hopefully no one else comes across 16T06:38:55-
3581         Ben Torrance   Outgoing   Sent   3104155596   Sent     em                                             07:00
                                                                                                                   2017-08-
                                                                                                                   16T10:08:41-
3582         Ben Torrance   Incoming   Read   3104155596   In box   Some lame little article                              07:00
                                                                                                                          2017-08-
                                                                                                                          16T10:09 :37-
3583         Ben Torrance   Incoming   Read   3104155596   In box   Fuck these hoes white shariah now                     07:00
                                                                                                                          2017-08-
                                                                                                                          16T10:09:52-
3584         Ben Torrance   Incoming   Read   3104155596   In box   24/7 thot patrol                                      07:00




                                                                                                                                             Gov•rn.... n~
                                                                                                                                          <£:-   Exhibit   ~
                                                                                                                                          -<S-             -
                                                                                                                                                           00
                                                                                                                                          ;::_
                                                                                                                                          r=     t
                                                                                                                                                     41    ~
                                                                                                                                                           y~
                        Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 12 of 51 Pageid#:                                      :Jilt< I
                                                            1044
Exhibit 4J
                                                                                                                     2017-08-
                                                                    Great work should've stayed at the shield wall   20T13:48:13-
3628         Ben Torrance   Incoming   Read   3104155596   In box   The whole time                                   07:00
                                                                                                                     2017-08-
                                                                                                                         -
                                                                                                                     20T13 :48 :17-
3629         Ben Torrance   Incoming   Read   3104155596   In box   Looked fun                                       07:00
                                                                                                                     2017-08-
                                                                    You should've ran in chest kicked that faggot    20T13 :48:48-
3630         Ben Torrance   Incoming   Read   3104155596   In box   down the stairs                                  07 :00
                                                                    Yeah, massive regret after w atch ing that       2017-08-
                                                                    footage. Now I know how you felt after           20T13:50:10-
3631         Ben Torrance   Outgoing   Sent   3104155596   Sent     Berkeley. Next time he's go ing flyi ng.         07 :00
                                                                                                                     2017-08-
                                                                                                                     20T13 :50:41-
3632         Ben Torrance   Incoming   Read   3104155596   In box   Yeah still did great and put him in check        07:00
                                                                                                                     2017-08-
                                                                                                                     20T13 :50:50-
3633         Ben Torrance   Incoming   Read   3104155596   In box   But it would have been glorious                  07 :00




                        Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 13 of 51 Pageid#:
                                                            1045
Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 14 of 51 Pageid#:
                                    1046
Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 15 of 51 Pageid#:
                                    1047
Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 16 of 51 Pageid#:
                                    1048
                                                                                                                                                                                                            Gov•rnm•nt~
                                                                                                                                                                                                       ~          Exhibit        ~
                                                                                                                                                                                                                                 b-
                                                                                                                                                                                                                                 .-..
:~.1 1 Drivers l Vehicles j ChargE!_S/Pa}~IJ!s_j Repla£_ement~]~Ext
                                                                 ~en~s~io~ns~~J:::====::;---------------.=====~=~~~~,
  Res tt: LPX-1 07423                 I
                             RA tt: LOX-80502                            _j     Ref it:                                              RA Status: Closed          Rental Reason: !._ _ _ _ _ __.
   Pickup Information                                                                                                                                    Renter Information
  Loc. Out: lu:.x      -- ---~~                                      Date Out: {D411412o17;[iml l11.07 1 Num. Days:                            El
  Loc. Due:  ILPX   ""l[llJ                                                     I
                                                                    Date Due: 04/16/201 l   j[lil} 111 .07 1
    Loc. In: IL6X                    T~
                                                                       Date In: I04/16/2017 ]{B j l11 .07 1                                                  Last Narne: ,.EAS 0 N                 -''-"'--"'-'
              ------'
                                                                                                                                                              First Name: j.t.ARON                              I
   Vehicle Information
                                                                                                                                                                                                       1
      Product: I VEHICLES                 v    j                          I
                                                                    Class: FVAR                         "' j       Fuel Level:                                   Source: jJeffRez                          ~
        Unit tt: l P15CH 14064      IIj t '                    Rented As: IF't<'AR                      ""' I                      -j                            Referral: j                                    I
    Odometer: 178.497               I                                      !
                                                              Prepaid Fuel: None                        ""'   I
                                                                                                                                           8/Sths
                                                                                                                                                                   Agent: !                                     I
    Reserved: FX6.R
                                                                                                                                                                                   -    - ··--·-           ··--n··,.-,
  Corporate ID:                                                                                                                                                        Charge Summa ry
                  -------
     Company:                                                  II ~ ] Rate Plan:       I                      !        C. Rollover 0           Taxable
                                                                                                                                                             Description         Rate    Amount                           ""·'
                                                                                                                                                                                                                         ~~ ~
                                                                                                                                                         FX6.RLOC: Weekly       72o.oo 1
                  ___ll &llUI
   Rate Code: FX6.R LO C                                               Upgrade: !o.oo                         j POtt: j                          [~ '    FXARLOC: Daily         70.00 I 140.00
                                                                                                                                                         FX6.R LO C: Monthly 2,500.00
   Rate Detail: FX6.RLOC (FX6.R LOCAL RT): 70.00/day 720.00/week
                                                                                                                                                         FX6.R LO C: Hcurly      40.00
                  Unlimited miles                                                                                                                        FX6.R LO C: Additional 240.00
                                                                                                                                                         TOTAL T&M                       140.00

                                                                                                                                                         SALE PERC
                                                                                                                                                                        ---             8.75       ~
                                                                                                                                                         CDW                           26.95         53.90
              cDw: j cDw                  .....l     PAC: i                      ""1       PEc: .                       v   1   su:1-sLP        - -~~    SLP                           12.95         25.90
                                                                                                                                                         RLP                           16.95       ' 33.90
    Deposit Information

                                                                                                                                                                                                       ~
                                                                                                                                                         ROAD SIDE tl.SSIST.            6.99
                                                                                                                                                         CA Tourism Fee                 3.5o              0
         Type: VI                         .,.,          CCtt: j4~0807                               j                 Exp.:     lo2/28/2o21 J- '                             1
                                                                                                                                                                                                            ...,.
                                                                                                                                                         Transport Fee       1          4.00           4.00
       Amount:          0.00        __; Paid                                     DN:       I        j             Auth: '                  1


    Rented8y: !0163         j        Added By: 0163                               Changed By: 0335                              Posted: 04/17/2017
                                                                                                                                                           <Back      'ro      H                   [




                                     --------~--   ··-----.                    . ·-·

                         Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 17 of 51 Pageid#:
                                                             1049
                                                                                                                                   REDE Page 135 of218




  Wells Fargo Business Choice Checking
 Account number: 2674297805                  • Apri11 , 2017- Apri130, 2017             •   Page 1 of 7




                                                                                                             Questions?
 BEN DALEY                                                                                                   Available by phone 24 flours a day, 7 days a week:
                                                                                                             Telecommunications Relay Services calls accepted
 DBA BEN DALEY TREE SERVICE
 POBOX636
                                                                                                                 1-800-CALL-WELLS (1-800-225-5935)
 MANHATTAN BEACH CA 90267-0636                                                                                   TTY: 1-800-877-4833
                                                                                                                 En espaf!ol: 1-877-337-7454

                                                                                                             On1lne: wellsfargo.comlblz

                                                                                                             Write: Wells Fargo Bank, N.A. (1 14)
                                                                                                                      P.O. Box 6995
                                                                                                                      Portland, OR 97228-6995




  Your Business and Wells Fargo                                                                              Account options
  Visit wellsfargoworks.com to explore videos. articles. nfographlcs. Interactive                            A check marl( In th9 box indicates yov hav9 these r;onvenient
                                                                                                             services with yovraccovnt(s). Go to weUsfargo.com!blz or
  tools, and other resouroes on the topics of business growth, credit, cash flow
                                                                                                            can the number above if yov have quesUons or If you would
  management, business planning, tedmology, marketing, and more.
                                                                                                            like fD add new services.

                                                                                                            Businesa Onllna Banking                              0
                                                                                                            Online Statements                                    0
                                                                                                            Business Bill Pay                                    0
                                                                                                            Business Spendilg Report                             0
                                                                                                            Overdraft Protectlon                                 D


 Activity summary                                                                                            Acrount number. 2674297805

        Begimlng balance on 4/1                                        $1,017.03                             BEN DALEY
        Deposits/Credtts                                                 1,925.00                            DBA BEN DALEY TREE SERViCE

        W~hdrawals/Debits                                              - 2,842.07                            Call(omla aocount le/17ls and condhfons apply

        Ending balanc:o on 4130                                           $99.96                            For Direct Deposit use
                                                                                                            Routing Number(RTN): 121042882

        Average ledger balance this period                               $60296                             For Wire Transfers use
                                                                                                            Routing Number (RTN): 121000248


Overdraft Protection
This account Is not currently COllared by Overdraft Protection. It you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Faryo store.




      M1411ns •2
     Sh'"'t S8q = 0232645
     Sheet 00001 of 00004



Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 18 of 51 Pageid#:
                                    1050
                                                                                                     REDE Page 136 of218



 Account number: 2674297805     • April1, 2017- April30, 2017          • Page 2 of7




 Transaction history

                  Chock                                                                  Deposits/      Withdrawals!    Ending dally
      Oato       Number Description                                                        Credits             Debits       balance
      413                Purchase authorized on 04/01 Chevron 0090234 Torrance CA                              50.00
                         5387091490260796 Card 0807
      413                Purchase authorized on 04/01 Panera Bread #4140 San Clemente                           7.27
                         CA 5307091619832674 Card 0607
      413                Purchase authorized on 04102 Wa~Mart Super Center Torrance                            72.36
                         CA P00000000354145030 Card 0007
      4/3                Purchase authorized on 04102 Wa~Mart Wai-Mart Sto Torrance                            23.90
                         CA P00000000082385155 Card 0807
     413                 Purchase authorized on 04102 76 - Manchester 76 lngelwood CA                          62.44
                         5387092678070235 Card 0807
     413                 Purchase authorized on 04102 The Home Depot 110618 Torrance                           20.65
                         CA P00467093055S83183 Card 0807
     413                 Purchase authorized on 04103 Chevron/America Torrance CA                               9.38        771.03
                         P00000000954992337 Card 0607
     414                 Purchase authoriz.ed on 04/02 The Standing Room Redondo                               10.90
                         Beach C.<\ $307092853481780 Card 0607
     414                 Purchase authorized on 04/03 Chevron 0093260 Torrance CA                               2.77        757.36
                        5307093611969552 Card 0807
     415                Purchase authorized on 04103 Start>ucks Store 06 Torrance CA                            9.40
                        5587093534016985 Card 0807
     4/5                Purche:;o authorized on 04104 IN N Out Burger 27 Torrance CA                            8.58        741 .38
                        5307094190072075 Card 0807
     416                Purchase authorized on 04/05 Panera Bread #4866 Redondo                               11 .60
                        Beech CA $387095497567898 Card 0807
     416                Purchase authorized on 04105 Fedexoff100 0001 Tonance CA                               1.05         728.73
                        5587095573649808 Card 0807
     417                Purchase authorized on 04/05 Cssa Plays Redondo Beech CA                               9.34
                        5387095617310592 Card 0807
     417                Purchase authotized on 04107 Chevron 0090620 Torrance CA                              31 .42        687.97
                        6307097064864837 Card 0807
     4110               Purchase authorized on 04107 Woods Ace Hdwe Torrance CA                               18.05
                        5587097811014065 Card 0807
     4110               PunchaGe authorized on 04/08 The Home Depot 110620                                    27.15
                        ~home CA P00587099050357708 Card 0807
     4110               Purchase authorized on 04108 Wa~Mart Wei-Mart Sto Torrance                            72.62
                        CA P00000000672219561 Card 0807
     4110               Purchase authorized on 04110 The Home Depot #0618 Torrance                            36.89         533.26
                        CA P00307100859900622 Card 0807
     4111               aOeposit IN Branch/Storo 04111/17 09:09:09 Am 1501 Pacif10       1,100.00
                       Coast ~ Hermosa Beach CA 0807
     4111              Purchase authorized on 04/10 Panera Bread #4866 Redondo                                11 .60
                       Beach CA S467100490952425 Card 0807
     4111              Purchase authorized on 04110 Arco #42374 Ampm Harbor City                              10.86
                       CA P00000000439150272 Card 0807
    4111               Punchase authorized on 04111 Safeway Store 2273 Redondo                                10.67       1,600.13
                       Beach CA P00000000732918876 Card 0807
    4112               Purchase authorized on 04110 Jersey M lk~ Subs Torrance CA                              8.90
                       S487100862927288 Card 0807
    4112               Purchase authorized on 04111 Brolhe~s Burritos Hermosa Beach                            9.99
                       CA $387101518128198 Card 0807
    4112               Purchase authorized on 04/12 Ewing Irrigation Prd 2 Torrance CA                       33.45
                       P00467102555127155 Card 0807
    4112               Purchase authorized on 04112 SmartnflllBI938 Redondo CA                               11.95
                       P00000000443296736 Card 0807
    4112               Purchase authorized on 04112 Shell Service Station Redondo                            75.00       1,460.84
                       Beach CA P00587102857387992 Card 0807
    4113               Purchase authorized on 04111 24 Hour Fitness Hermosa Be~                               5.75
                       CA 5387101576331464 Card 0807
    4113               Purchase authorized on 04112 Starllueks Store 06 Torrance CA                           7.50
                       5387102014658375 Card 0807




Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 19 of 51 Pageid#:
                                    1051
                                                                                                                REDE Page 137 of218



 Account number: 2674297805               • Apri11, 2017- April 3D, 2017         • Page 3 of 7




 Transaction history (continued)

                           Cllack                                                                   Depostfs/      Withdrawals/    Ene1/ngctally
      Data                Number Description                                                          Credits             Debits       bslanca
      4113                        Purchase authorized on 04/12 Silvios Brazilian Hermosa Beach                            33.21
                                  GA $5871021 04635514 Card 0607
      4113                        Purchase authorized on 04112 Ross Stores #14 Torrance GA                                68.45
                                  P00000000985737742 Card 0807
      4113                        Purchase authorized on 04/12 Michaels Stores lnc300 Torrance                            36.20
                                  CA P00000000189250170 card 0807
      4113                        Purchase authorized on 04/12 The Home Depot #0611 Gardena                               23.47
                                  CA P00467103106605706 card 0807
      4113                        Purchase authorized on 04/12 Walgreens store 24930 Harbor                               19.56
                                  C!!l: CA P00387103157280488 card 0807
      4/13                        Purchase authorized on 04113 omce Depot 00 19100 Torrance                               24.00       1,242.70
                                  CA P00307103673248S48 card 0807
      4114                        Purchase authorized on 04/12 Jersey Mike's Subs Redondo Beach                           13.57
                                  CA $367103025085492 Card 0807
      4114                        Purchase authorized on 04113 Wa~Mart Store Torrance CA                                  17.64
                                 P00000000740186511 Card 0807
      4/14                       Purchase authorized un 04/13 Chevron/Royce Oil, Inc Harbor Cily                           2.69       1,208.80
                                 CA P00467104104827160 card 0807
      4117                       Purchase authorized on 04114 The Local Place Ba Torrance CA                              13.05
                                 5387104560273569 card 0607
      4117                       Recurring Transfer to Ben Daley Business Market Rale Savings Ref                       150.00
                                 f,!0~3C3Hx5R lOOOOCX6563
     4117                        Purchase authorized on 04115 Trader Joe's #1 66 Berkeley CA                               6.40
                                 P00307106081962919 Card 0807
     4117                        Purchase authorized on 04/15 Chevron/CsKJ96956/220 San                                    3.24
                                 Ramon CA P00387106166653681 Card 0607
     4111                        Purchase authorized on 04/16 Pilot 0000 Lost Hills CA                                     8.89
                                 5467106278863486 Card 0807
     4117                        Purchase authorized on 04/16 Shell Service Station Los Angeles                          75.00
                                 CA P00387106378630943 card 0807
     4117                        Purchase authorized on 04/16 CVsJPharm 10022-1 303 Los                                  14.36         937.64
                                 A!]leles CA P00000000452704892 Card 0607
     4118                        ATM Transfer authorized on 04/18 From Ben Daley Mktrate 506         150.00
                                 W Torrance Blvd carson CA 0006074 ATM ID 9926B Card 0807
     4118                        Purchase authorized on 04/17 Airport Van Rental Loo Angeles CA                         493.67
                                 5587104659996337 Card 0807
     4118                        Purchase authorized on 04/17 Chevron 0090826 Torrance CA                                 6.80
                                 5587107566605380 Card 0607
     4118                        ATM Withdrawal authorized on 04/t8 506 W Torrance Blvd                                 200.00
                                 carson CA 0006075 ATM ID 99268 Card 0807
     4118                       Purchase authorized on 04118 Kwik Serv Lom~ Lome CA                                      24. 14        363.03
                                P00000000034904981 Card 0807
     4119                       Purchase Retum authorized on 04/17 Airport Van Rental Los           200.00
                                An~elas CA 561 7109545164517 Card 0607
     4119                       Purchase authorized on 04117 Starbucks Store 05 Torrance CA                               8.65
                                5387107504865526 Card 0807
     4110                       Purchase authorized on 04/17 L&l Hawaiian Barbe Redondo                                  27.09
                                Beach CA 5587107705778915 card 0807
     4119                       Purchase authorized on 041181nfinity Insurance 600.7821020 TX                          204.64
                                S58710818S468131 Card 0807
     4119                       Purchase authorized on 04119 Smartnfmal938 Redondo CA                                    11 .28        311 . 17
                                P00000000749334751 Card 0807
     4120                       Purchase authorized on 04/16 Starbucks Store 06 Carson CA                                 5.90
                                5587108498833316 Card 0807
     4120                       Purchase authorized on 04118 Village Pizza RadondCl Beach CA                            26.67
                                S307108692017492 Card 0607
     4120                       Purchase authorized on 04/20 Riviera Barbershop Redondo                                 41.00
                                Beach CA 5307109786787312 Card 0807
     4120                       Purchase authorized on 04/19 caliphona Wireless Torrance CA                             37.00         200.60
                                S3871 09808958288 card 0807
     4121                       ATM Cash Deposft on 04/21 4340 Artesia Blvd Torrance CA             100.00
                                0000538 ATM ID 0708A Card 0807




   Sheet Seq = 0232&16
   Sheet 00002 of 00004



Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 20 of 51 Pageid#:
                                    1052
                                                                                                                                 REDE Page 138 of218



 Account number. 2674297805                 • Apnl1 , 2017- April30, 2017              • Page 4 of 7




 Transaction history {continued)

                           Check                                                                                     DeposlfS/         Wtlhdrawats/          Enl!lngdally
        Dare           Number Description                                                                              Credits                Debits             balance
        4121                   Purchast authorized on 04/19 Wendy's #121 Lawndale CA                                                           8.58
                               5587109725653014 Cerd 0807
        4121                   Purchast authorized on 04/20 Starilucks Slore 05 Hermosa Beach                                                   8.25
                               CA $387110070226009 Card 0807
        4121                   Purchast authorized on 04120 Shell Service Statton Redondo                                                      63.65
                               Beach CA P00587111117452188 Card 0807
        4121                  Purchast authorized on 04/21 ChevrontHillsid Torrance CA                                                          9.23
                              P0000000017 4865409 card 0807
        4121                   Transfer to Daley Joan on 04/21 Ref IIPP95Vb9T5N Love Ya.                                                     100.00                  110.89
        4124                  Purchase authorized on 04/21 Coffee Bean Store Torrance CA                                                       7.18
                               5467111555587187 Card 0807
        4124                  Purchase authorized on        o•/22
                                                             Chevron 0093777 Redondo Beach                                                      4.17
                              CA $307112575332662 Qlrd 0807
       4124                   Purchase author12ed on 04/22 UMed on #179 Carson CA                                                             50.03
                              P00307112723n5209 Card 0807
       4/24                   Purchase authorized on 04/23 The Whet Noodle Oceanside CA                                                       17.28
                              5587113012906586 Card 0807
       4124                   Purchase authorized on 04/23 SheU Service Station Torrance CA                                                   19.52
                              P00467113597525715 Ga-d 0807
       4/24                   Purchase author12ed on 04/23 Big ~ Sporting Goods 4 Santa                                                       34.77
                              Clarita CA P00000000339119009 Cerd 0807
       4/24                   Purchase authorized on 04123 DBA Ushendy Oil Mojave CA                                                          20.79                  -42.85
                              P00307114027353334 Card 0807
       4/25                   Overdraft Fee for a Transaction Posted on 04/24 $34.n Purchase                                                  35.00
                              Author! Zed on 04/23 Big 5 Sporting Goods 4 Santa Cl
       4125                   Overdra1\ Foe for a Transaction Posted on 04/24 $20.79 Purchaso                                                 35.00
                              Authori Zed on 04/23 DBA Ushendy Oil Mojave
       4125                   Purchase authorized on 04/23 Lazy Dog Restauran Valencia CA                                                     18.28               -131.11
                              8387114116830970 Card 0807
       4126                   OVerdra!\ Fee for a Transaction Posted on 04125 $18.26 Purchase                                                 35.00
                              Authori Zed on 04/23 Lazy Dog Restauran Valencia
       4126                   eDeposit IN Branch/Sion~ 041.26/17 03:06:51 Pm 17405 Crenshaw                            375.00
                              Blvd Torrance CA 0807
       4/26                   Recurring Payment authorized on 04125 24Hour Alness USA                                                         79.98               128.91
                              BOCl-432-6348 CA 558711543711176<1 Card 0807
       4128                   Purchase authorized on 04/27 Wa~Mart Store Torrance CA                                                          28.95                  99.96
                              P00000000781851757 Card 0807
       Ending balance on 4130                                                                                                                                        99.96
       Totelt                                                                                                      $1,92!1.00           $2,642.07

       7he Ending Dally Ba/81!ca does not renect any pending Withdrawals or flotds on dfi(Joslted f!Jnds tnat may nave been outstanding on your account Wilen your
       tronsaclions posl9d. If you had Insufficient available funds when a tronsacl/on posted, fees may have been assessed.


Monthly service fee summary

For a complete list of fees and detailed accoont information, please see the Wells Fargo Fee and Information Schedule and Account Agreement applieabla to
your account or talk to a banker. Go to wellsfargo.com/feelaq to find answers to common questions about the monthly service fee on your account.


       Fee period 04/01/2017- 04/30/2017                                                   Standard monthly service fee $14.00                   You paid $0.00

       How to avoid the monthly service fee                                                                   Minimum requited                  This fee period
       Have anyONE ri the follo-Mng aocount requirements
           Average ledger balance                                                                                      $7,500.00                        $603.00   0
           Qualifying transaction !Tom a linked WeDs Fargo Busiless Payroll Services account                                   1                               00
           Qualifying transaclion from a linked Wens Fargo Merchant Services account                                           1                               oo
           Total number of posted Wells Fargo Debit card purchases and/or payments                                            10                             69 ~
         - EnroUment In a linked Direct Pay service through Wens Fargo Busine~ Online                                          1                               oo
            Combirwd balances in linked accounts. which may Include                                                   $10.000.00                                  0
            - Average ledger balances in business checking, savings, and lime accounts




Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 21 of 51 Pageid#:
                                    1053
                                                                                                                                                                 REDE Page 139 of218



  Account number. 2674297805                     • April1 , 2017- April 3D, 2017                         • Page 5 of 7




  Monthly servlc9 fee summary (continufld)
          How to avoid the monthly service fee                                                                    Minimum required         This lee period
                 Most recent stalement balance In eligible Wells Fargo business credit cards and
                 lines of credit, and combined average dally balances from the previous month
                 In eligible Wells Fargo business and commercial loons and lines of credll
              - For complete details on how you can avoid the monthly service fee based on
                 your oornbined balancus pi<:Jase refer to page 7 of the Business Account Fee and
                 Information Schedule at www.wensfargo.comlbi:zlfe&-information
          The Monthly service fee summary fee period ending dale shown above includes a Saturday, Sunday, or holiday which are non-business days.
          Transactions occurring alli!r the last business day of the month wit be Included in your next fee period.
          WX/WX




 Account transaction fees summary

                                                                                                               Units                  EJ<ceso            SeN/ce cha~ge per                          Total $9/Vice
         Service charge description                                              Units used                Included                    unKs                  a><cess units($)                         charge ($)
         ~;;-';a@~~J~L .•-         ......... ........w.-.--•.•..,.•.~--·~·············............" ....••19.~·-····. -........ 1.:.~----··-··"·-·"·"·--··-a'. . . ~. . . _... ._ . .,.. 2:.9~g}-'···--···---··-·--5~
         Total service charges                                                                                                                                                                              $0.00




 Other Wells Fargo Benefits

 Commercial real estate loan6 up to $750,000- origination fee waived

 Apply by June 30, 2017 , and we'Rwaive the origination fee - a discount of up to $5,000.
 Business Real Estate Financing wants to help you meet your comrmrclal real estate goals. Our purchase, refinance, and equity loans
 offer competitive rate5 with a variety of !arm options, and low closing costs.

 leem more by visiting wellsforgo.oomlb!zlloan:rend-lineslreel-estetel
 To apply, or lor more informatiOn, call: 1-866-416-4320, Monday- Friday, 6:00a.m. to 6:00p.m. Pacific Time .

 Note: Equity lines of credit are not eligible lor this promotion. All financing is subject t:l credit approval. Some restrictions mey apply.
 Equal housing lender.




          IMPORTANT ACCOUNT INFORMATION

Periodically, It it> neoessary to update &elected secfons of the disclosures you received when you opened your aooount. These update~>
provide yoo wah !he most up to date account information and are very important; so please review this information carefully and feel
free to contact us with any questions or concerns.

We are updating the Business Account Agr..ement ("Agreement") dated Aplil 29, 2016. Effective March 31 , 2017, the question and
response to ~Are there any restrictions on our accepting deposits to your account?" in the section titled "Deposits to your account• are
deleted and replaced wijh the following:

Are we required to aa;ept all deposits to your 11CCOunt?

No. We are permitted to decline ai or part of a deposi~ including a cash deposit Some examples are (a) an item made out to a payee
not on your account (b) an item with an endorsement we are unable to verify, (c) a check or draft issued on a credit aooount, and (d) a




      Sheet Seq = 02326H
      Sheet 00003 of 00004



Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 22 of 51 Pageid#:
                                    1054
                                                                                                                                REDE Page 140 of 218




  Account number: 2674297805                • Apri11, 2017- April 3D, 2017             • Page 6 of7




  non-U.S. item. When we are unable to verify an endorsement on an item. we can also decline to pay, cash, or send the item for
  collection. We can require all endOrsers be present and we may req.~lre you to deposit the item Instead of perml!tlng you to cash ll For
  noMJ.S. items, please see tha response to "How do wo handlo non-U.S. items?". We may require any person wanting to mako a
  deposit to your aooount to provide an acceptable form of identifiCation before we accept the deposit for processing.

  All other aspects of the Agreement remain the same. If there is a oonrnct between the updated language above and the Agteement,
  the updated language will control.



 Periodically, it is necessary to update selected seelfons of the disclosures you received when you opened your account. These updates
 provide you with the most up to date acoount lnformation and are very important, so please review this information carefully and feel
 free to contact us with any questions or concerns.

 We are updating the Business Account Agreement ("Agreement") effee(ive Apri124, 20 17. In the secti:ln titled "Statements and other
 nformation relating to your deposit account", the response to the question "What happens to a dorment account?" is deleted and
 replaced with the following:

 What happens to a dormant account?
 We put safeguards in place to protect a dormant account which may indude restricting the foilowng:
 ·Transfers between your Wells Fargo accounts using your AHA/debit card
 - Transfer11 by phone using our automated banking servioe
 • Trensfers or payments through online, mobile, and text bank!~ (lnduding Bill Pay)
 ·Wire transfers Oncoming and oulgolng)

 Normal monthly ~Nice end other feea continue to apply (except where prohibHed by law).

 If you do not Initiate an account-related ac1lvity on lhe account within the time period as specified by state unclaimed property laws,
 your account funds may be transferred to the appropriate state. This transfer Is known as "escheat.• It your account becomes
 escllBab:lble, account biatements will not be available. Your account will be dosed. To recover your account funds, you must file a
 claim with the state.

 All other aspects of the Agreement remain the same. If there is a cooflld between the updated response above and the Agreement,
 the updated response will control.

 Thank you for being a Wells Fargo customer. As a valued Wells Fargo customer we hope you flnd this information helpful. Again, If you
 have questions or concerns about these changes, please contact your local banker or call the number listed on your statement.




Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 23 of 51 Pageid#:
                                    1055
                                                                                                                                    REDE Page 141 of218



  Account number: 2674297805                       • April1 , 2017- April30, 2017         • Page 7 of 7




  General statement policies for Wells Fargo Bank

 • Notlc:e: Wells Fargo Bank, N.A. may tumish information about accounts                  You must d6$cribe the specific information Uhat Is Inaccurate or in dispute
 belor19ing to indiviluals. lndlJ<fug sole proprietOtShips, to consumer                   md the basis for any dispute wlh supporting documentation. In the case of
 reporting agencies. If this appfi&S to you, you have the right to dispute the            information that relattl$ to an Identity theft, you will need to provide us with
 accuracy or Information that we have reported by wr\Ung to us at Overdraft               an Identity thelt report.
 CoUactlons and Recovery, P.O. Box 5058, Portland, OR 97208-5056.



 Account Balance Calculation Worksheet                                                       Number                      Items Oubtandlng                       Amount

 1.    Use the following worksheel to calculale your ovor:~ll accounl balance.

 2.    Go through your register end mark each check, withdrawal, ATM
       transaction, payment, depos~ or other credit lisled on your statement.
       Be sure that your register shows any Interest paid into your account and
       any service charg<H~, aulomatlo paymants or ATM transactions withdrawn
       fiom your account during this statement period.
 3. Use the chart to the right to list any deposits, transfers to your account.
    outstanding checks, ATM withdrawals, ATM payments or any other
    withdrawal a (Including any from previous monlhs) which ar~ llsted in
    your register but not shown on your statement.

 ENTER
 A. The ending balance
    shown on your statement ........ .. . .. . ... .. ...$ _ _ _ _ _ __

 ADO
 B. Any    depos~    listed in your                             $ _ _ _ __
                                                                $ _ _ __ _
      register or transfers into
                                                                $ _ _ _ __
                                                                                                                  .
      your account which are not
      shown on you r statement.                              +$ _ _ _ _ __

      · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · ····· TOTAL.$------

CALCULATE THE SUBTOTAL
      (Add Part$ A and B)

      ................. . .... . .. . .. . . . ... . . T O T A L . $ - - - - - -

SUBTRACT
c. The total outstanding checks and
      withdrawals from the chart above • •... ...... . . • $ - - - - - - -

CALCULATE THE ENDING BALANCE
      (Part A+ Part B • Part C)
      This amount should be the same

      ~~~=e;~~;~~~~. ~h~~ .~~ ....•..••. •. . . . jL$;...;;;.======~
                                                                                                                                         Total amount $




CQO t OWe~ F~o Bonk, NA Allrlghts 19081Yod. Member FDIC. HMLSR 10 399601




       Sheet Seq   =0232&18
       Sheet 00004 of 00004



Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 24 of 51 Pageid#:
                                    1056
Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 25 of 51 Pageid#:
                                    1057
Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 26 of 51 Pageid#:
                                    1058
Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 27 of 51 Pageid#:
                                    1059
Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 28 of 51 Pageid#:
                                    1060
Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 29 of 51 Pageid#:
                                    1061
Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 30 of 51 Pageid#:
                                    1062
Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 31 of 51 Pageid#:
                                    1063
   From : From : +13108030551
   Timestamp: 4/16/2017 19:22(UTC-7)
   Source App: iMessage: +13108030551
   Attachments:

                       DERH2341 _chat-8.txt
   #1 : chats\iMessage
   +131 08030551 \attachments8\95818AA2-2CFF-4FC2-BF4B-390F68AC8E08 .pluginP
   ayloadAttachment
   #2: chats\iMessage
   +13108030551\attachments8\956C6373-D9BF-4478-90FD-664EA1E76919.pluginP
   ayloadAttachment
   Body:
   https://m. youtu be .com/watch?v=hN Nuc1 Uleuo

   From: From : +13108030551
   Timestamp: 4/16/2017 19:24(UTC-7)
   Source App: iMessage: +13108030551
   Body:
   20 seconds in I'm in the grey shirt tuning up a commie




Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 32 of 51 Pageid#:
                                    1064
Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 33 of 51 Pageid#:
                                    1065
Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 34 of 51 Pageid#:
                                    1066
Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 35 of 51 Pageid#:
                                    1067
Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 36 of 51 Pageid#:
                                    1068
                                                                             Government '!:'~~
                                                                  <r-           Exh'b'
                                                                                   I It
                                                                  ':::!:..
                                                                                           ..~




Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 37 of 51 Pageid#:
                                    1069
Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 38 of 51 Pageid#:
                                    1070
Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 39 of 51 Pageid#:
                                    1071
                                                            --
                                                             ~




                                                        ~




                                                 ........


                                       ,-
                                          -  .-
                                            .-
                                      .,.
                                     ....


                             .....

Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 40 of 51 Pageid#:
                                    1072
VCR*0012140477025«
VIRTUAL COUPON RECORD
0012140477025         NAME-DALEY/BEN
TTL NBR OF CPNS- 4 DATE OF ISSUE-26JUL17     PNR-*PURGED       16AUG17
FF NBR-AS 72578741
CC-BA4147342016161293
CPN A/1 FLT CLS DATE    BRDOFF TIME ST       F/B              STAT
 1 AA 2055 V 11AUG LAXCLT 600A OK            V7 HZSN3         USED
 2X AA 5488 V llAUG CLTCHO 225P OK           V7EHZSN3         USED
 30 AA 5533 S 1 6AUG CHOCLT 1250P OK         S7AHZ.NNS        OK
 4X AA 725    S 16AUG CLTLAX 259P OK         S7AHZNN5         OK
FARE USD 444.64 TAX        33.35US TAX    16.40ZP TAX      26 . 20XT
     TOTAL USD 520.59
FARE CALC LAX AA X/CLT AA CH0268.83V7EHZSN3 AA X/CLT AA LAX17
          5.81S7AHZNN5 USD444.64END ZPLAXCLTCHOCLT XT11 . 20AY1
          5.00XFLAX4 . 5CLT3CH04.5CLT3
FCMI-6
FORM OF   PAYMENT-A/C 42.49
FEE-FEE   200.00
FOP-A/C   BA41473420 16161293        EXP- 1220 APPROVAL CODE-06375D
DATE OF   ISSUE-26JUL17       I SSUED AT-XTMEX XTM EAD              ¥




  Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 41 of 51 Pageid#:
                                      1073
VCRH*0012136109400«
*------------------------------------------------------------*
* HI S T0 RI CAL T I CKET                                            *
*--------------------- ---- ---------------- --- - -- ----- ------ --*
VIRTUAL COUPON RECORD
0012136109400          NAME-MISELIS/MICHAEL
TTL NBR OF CPNS- 3 DATE OF ISSUE-29JUN17 PNR-*PURGED          11AUG17
CC-BA4100390435203100
CPN A/L FLT CLS DATE     BRDOFF TI ME ST F/B                  STAT
 1 AA 1642 S lOAUG LAX LAS 920P OK SOAHZNN3                   USED
 2X AA 884    N llAUG LASCLT 1255A OK NVAHZNNS                USED
 3X AA 5040 N 11AUG CLTCHO 925A OK NVAHZNNS                   USED
FARE USD 210.23 TAX        15.77US TAX      5.60AY TAX    21.30XT
     TOTAL USD 252.90
FARE CALC    LAX AA X/LAS80.93SOAHZNN3 AA X/CLT AA CH0129.30NVA
            HZNNS 210.23END ZPLAXLASCLT XT12.30ZP9.00XFLAX4.5LA
            84.5
FCMI-7
FORM OF PAYMENT
FOP-BA4100390435203100             EXP-1019 APPROVAL CODE-120310
DATE OF ISSUE-29JUN17        ISSUED AT-XTMWB XTM 57Q             ¥




   Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 42 of 51 Pageid#:
                                       1074
VCRH*0012141072140«
*---------- - ---------------------------------------- ---- -----*
*   H I S T 0 R I C A L    T I C K E T                              *
*-------------- ----------------------------------------------*
VIRTUAL COUPON RECORD
0012141072140          NAME-GILLEN/THOMAS
TTL NBR OF CPNS- 2 DATE OF ISSUE-29JUL17 PNR-* PURGED    11AUG17
CC-BA4833160155331975
CPN A/L FLT CLS DATE     BRDOFF TIME ST F/B              STAT
 1 AA 2055 V llAUG LAXCLT 600A OK V3AHZNN3               USED
 2X AA 5488 V llAUG CLTCHO 225P OK V3AHZNN3              USED
FARE USD 264.19 TAX       19 . 81US TAX   5.60AY TAX   15 . 70XT
     TOTAL USD 305 . 30
FARE CALC    LAX AA X/CL'l' AA CH0264.19V3AHZNN3 264.19END ZPLAXC
            LT XT8.20ZP7.50XFLAX4.5CLT3
FCMI-7
FORM OF PAYMENT
FOP-BA4833160155331975           EXP-0420 APPROVAL CODE-010319
DATE OF ISSUE-29JUL17      ISSUED AT-XTMWB XTM CCQ
ENDORSEMENTS/RESTRICTIONS-
  NONREF/SVCCHGPLUSFAREDIF/CXL BY FLT TIME OR NOVALUE          ¥




                                                                           Govemmentc-
                                                                                       ~
                                                                             Exhlblt
                                                                                       -
    Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 43 of 51 Pageid#:
                                        1075
0068644895457- Welcome to New Ticket Viewer                                                                                                                                                                                                 Page 1 of2


 Ticket
 Vl~-                                                                                    .------ ,.,
 Primary Ticket:                loo6s6448954si]                       E;j'!       Select View : Ticket Main      lf?    ~ jS'q ~ ~                                           (Prod) Version     1.0   Man, 27 Aug 2018 03:05:49 PM


          Ticket Number: 10068644895457                                       I           Pax Name:      WHITE/COLE EVAN                                      Prmy Tkt lnd:                           y
                                                                                         Pax Info Txt:                                                             Excg lnd:                          N
               Issue Date: @017-08-09                                         I      Tour Code Text:                                                          Total Tickets:
                     Sq Nb: 1                                                      Rptg Sys Prvdr Nb:           0011                                           Nb OfCpns:                             4
                                ~--------------~
             Inactive lnd:                       N                                    Base Fare Amt         254.79 USD                                       Medium Type:                             E
          Ticket Sources .--.---~-2-~-u-q....,..~o-1"'1-o-9:_o_o_:"'2o_IIM
                                                                        _...,
                                                                                      Eqvt Fare Paid:       254.79 USD                                   Transaction Type:                            TKT
                 Received : ~.-_ ~ 1 ~~~ 9 ~~~i 1 °~~~~~~! 8 ~
                                        1
                                                                                      Taxes/Charges: lAY 11 . 20 USD                                     Skeletal Indicator:                           N
                                                                                                       OS 19.11 OSD                                          Domellntllnd:                             D
      FOP Type Code:            leA                                           I                        XF 18.00 USD
                                                                                                       ZP 16.40 OSD
                                                                                                                                                          Ticketing Carrier:                           DL
          PointofSaleiD: IB- 50543474- us                                     I                                                                            ET Status Code:                            c
                          T - 11599770 - US                                            Ticket Doc Total:           319.50 USD                                     Infant lnd:

      Orig Iss POS ID: IB - -
                        T - 11599770 - US
                                                                              I          Commissions:
                                                                                             Rss Typ Cd:
                                                                                                            IN o. 00                              I         TPF TrEvt Typ:
                                                                                                                                                          Last Update Gts:
                                                                                                                                                                                                  CAPC
                                                                                                                                                                                            2017-08-14 08:53:49
                                                                                            Rev Rdtn lnd:                 N                                  Award Tkt lnd:                          N



Itinerary Information Coupon State:S Carrier Role:Marketed
                                                                                                                                                                                                   Ofcl Std
                                        Cpn               Orig     Dest                                                                                                                       Surf PrdAmt Prtn Ofcl Std YOJYR
    Ticket Nb             Cpn Nb                  Usg                   err Flt Nb ~OS Cmpt Brand ID                          FltDprt Dt               FltArrDt            FBCffDTxt
                                        lmg               Stn      Stn                                                                                                                        Sect wth      Meth PrdAmt Fees
                                                                                                                                                                                                   YOJYR
 ~ 0068644895457            c.:!J,      <.tJ,             SFO ATL DL                   1851     v    y        MAIN      11 Aug 2017 10:10·00AM    11 Aug 2017 5;66:00 PM    V!'Cl.li\NPUG      N      81 .63   SIF    81 .63       0.00
                                                                  -                     -       v    y
                                                                                                                                                                                                                               -
 ~ 0068644895457 ~2                     ~2                ATL CHO DL                   2110                   MAIN       11 Aug 2017 7:29:00 PM   11 Aug 2017 9:09:00 PM    \IPCI.1MIPU6       N      45.76    SIF    45.76        0.00

 ~ 0068644895457 ~3                     ~3                CHO ATL                 DL   3430     v    y        MAIN      13 Aug 2011 5:45:00 AM    13 Aug 2011 7:2<:00 AM    VPCL1fNPU6         N      45.76    SIF    45.76        0.00

 ~ 0068644895457 ~4                     ~4                ATL       SFO           DL   2049     v    y        MAIN       13Aug201 7 8:15:00AM     13J,Ug 201710:16:00 AM    VPCt.1MIPU6        N      81 .64   SIF    81 .64       0.00




 Itinerary Information Coupon State:U Carrier Role:Marketed
                                                                                                                                                                                                   Ofcl Std
                                        Cpn                Orig     Dest                                                                                                                      Surf PrdAmt Prtn OfciStd ~0/YR                    Gov•rnm•nt ~
     TicketNb             Cpn Nb
                                        lmg
                                                  Usg
                                                           Stn      Stn
                                                                         Crr FltNb             cos Cmpt      Brand 10         Fit Dprt Dt               FltArrDt           FBC!TDTxt
                                                                                                                                                                                              Sect wth Meth PrdAmt Fees                     ~ Exhibit     ~
                                                                                                                                                                                                   YONR                                     <:s-          ~
 ~ 0068644895457 c.:!J,                 c.!l1                                                   v     y                                                                                                                                     ~      32
                                                    L     SFO ATL                 DL   1851                   MAIN                                                                             N      81 .63          81 .63
                                                                                                                                                                                                                                                         /~
                                                                                                                        11Aug 2017 10:10:00 AM 11 Aug 2017 5:56:00 PM       VPCLIIII'of'LI&                     SIF                 0.00

 (.tJ 0068644895457 ~2                  ~2          L      ATL CHO DL 2110                      v     y       MAIN       I Aug 2017 7:2U:OO PM    11 Aug 2017 9:09:00 PM    VPCL1M'PUI5        N      45.76     SIF   45.76         0 .00
                                                                                                                                                                                                                                            l
 (II!J 0068644895457 ~3                 {tl3        L     CHO ATL                 DL   3430     v     y       MAIN      13 Aug 2017 5:45:00 AM    13 Aug 2017 7:24:00 AM    VPCl.II'M'UII      N      45.76     SIF   45.76         0.00         1'{YV

http://tktviewr.delta.com/tktviewer/action!searchTicket?ticketNumberPrimary=0068644895457&tktDocNb=0068644895457&ti ..

                          Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 44 of 51 Pageid#:
                                                              1076
STI 1780 OPI 00009046 TEl 46 TRI 01080
~JATER              008265755561SF           J . 98 BD
COPP£R'l'ONE        004ll0000565S            6 . 97 HDH
NGA CF~~ ) 0        0086800860JIS            ij . 78KDH
TAPE WH"t'          OOS11J120949S            2. 97 AD
n'APE "niT          0051 ~ 31209495          2. 97 AD
TAPE WH'l'          OOSllJ 12094 9S          2 . 97 AD
FLAT Bt.ACK     s   0724504250045            0 . 96 AD
                          StiBTOTA~         29.60
EMV TENDER APPROVED ONLINE                752992
CAM'!' 000000013 0 22
US DEBI T
AID A000 0 000980840
ICC 0840 en
TVR 8080048000 CVMR 020500 ARC 00
TC 939E48870~FDBAB9
IAD F9CDE2116B3056CS
ATC 0015 UPI 96)54E6C TSl 6800
TERMINAL I SC012ll5
•Pin verif i ed.
          S~ES TAX     1             0.52
          SA~ES TAX    2             0 . 10
                         TOT~      .30.22
                    DEBIT TEND     )0., 22
                    CHANG£ DUE    100 . 00
EF'l' DEBIT         PAY FROM PRIMARY
    lO . 22    PURCHASE
  100 . 00 CASH BACK
  130.22 TOTA~ PURCHASE
US DEBIT         .,.. • • • • • • •• • 4S29      I 0
EXPIRATION DATE 2 107
REF I 72230065252 1
NET\•IORK ID . 0056 APPR CODE 152992
TERMINAL I SC012115
           08111/11         ]7,17 , 19


              • - •sURVEY OFF"ERED• • •
      TCI 8897 1751 9650 7112 950
         08 / ll / 17 17 : 17 : 28




                                                                               Gov•rnm•nt
                                                                             ~ Exhibit
                                                                             ~


                                      Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 45 of 51 Pageid#:
                                                                          1077
STl 1780 OPI 000074l5 TEl 77 TRI 07665

KN"If£         079402)0901 S'S   19 . 22    AD
OT PONCHO      081:27 l l0190 3S  0 . 97     AD
OT PONCHO      08127lJ01903S      0. 97     AD
OT PO~HO       081271)019035      0. 97     AD
OT PONCHO      0812713019035      0. 97     AD
OT PDNCHO      0812113019035      0 . 97     AD
OT PONCHO      0812713019035      0. 97     AD
OT PONCHO      0812713019035      0.97      AD
OT PONCHO      08127lJ01903S      0.9i      AD
OT PONCHO      0612713019035      0. 97     AD
OT PONCHO      081271l0190JS      0 .97     AD
OT PONCHO      08U71J01903S       0 . 91    AD
                     SUBTOTAL    29 . 89
EMV TENDER APPROVED ONLINE I 012215
CAM'I' 000000003147
US DEBIT
AID A0000000980840
ICC 0840 en
TVR 8080048000 CVMR 420000 ARC 00
TC 77891092AF41568A
IAD 025AB5 798 B9F50Al
ATC 0016 UP I £AC5261D TSI 6800
TER>!INAL I SC010682
• pin Verified
         SALES TAX     1                1 . 58
                          TOTAL        31.47
                   DEBIT TEND          31. 41
                   CHANCE DUE           0 . 00
£1"1' DEBIT        PAY FROM PRIMARY
     31.47 TOTAL PURCHASE
US DEBIT        '• • • • " • • • • • 4S29 I 0
EXPIRATION DATE 2107
REF I 722J00o55573
NE'IWORK ID . 0056 APPR CODE 012215
TERJUNAL I SC010682
           08/11/17       11 , 23 , 56


            •" • SURVEY OFFERED• • •
    TCI 6 77 6 5494 9223 2208 2552
         08/\1117         l7' 24, OS




                                 Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 46 of 51 Pageid#:
                                                                     1078
                                                                                            T
                                                                                            0
                                                 -r, ,;: •
                                                 ..:. £: :
                                                 - . -· ll
                                                        t:
                                                 ->$·
                                                 .. ::-;
                                                       ~
                                                        ,,..-:
                                                 ... """'
                                                     ._,...,
                                                      ·C ~

                                                 :.         :'1
                                                 - ~ ~:~
                                                 .- f_;:.:        ~   I•
                                                                                            ..'
                                                 •,;-.;      .
                                                                           ·-   ,.
                                                      :;.             ~"
                                                                      ~
                                                                                ;;;
                                                                                '!'_;; .~
                                                                           "    ...




Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 47 of 51 Pageid#:
                                    1079
Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 48 of 51 Pageid#:
                                    1080
Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 49 of 51 Pageid#:
                                    1081
Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 50 of 51 Pageid#:
                                    1082
Case 3:18-cr-00025-NKM-JCH Document 156-1 Filed 07/24/19 Page 51 of 51 Pageid#:
                                    1083
